Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-14-2006

USA v. Robinson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2072




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Robinson" (2006). 2006 Decisions. Paper 743.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/743


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-2072


                           UNITED STATES OF AMERICA

                                            v.

                                 EUGENE ROBINSON,
                                          Appellant


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           (D.C. Criminal No. 03-cr-00385)
                      District Judge: Honorable Robert B. Kugler


                       Submitted Under Third Circuit LAR 34.1(a)
                                    July 13, 2006

             Before: SLOVITER, McKEE and RENDELL, Circuit Judges.

                                  (Filed July 14, 2006)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Eugene Robinson appeals his conviction under 18 U.S.C. § 876(c) for mailing

threatening communications. Robinson wrote three letters to a federal district court judge
from state prison while serving a life sentence without parole and was convicted on three

criminal counts, one per letter. His appeal is limited to Count II, involving the second of

three letters he wrote, and does not concern either of the other counts. On November 16,

2001, the judge received the second letter from Robinson. The letter was actually mailed

to the judge “care of” the clerk of the court, who opened the letter and found a

handwritten letter and a white powdery substance. During the trial in which Robinson

waived his right to a jury, he explained that he intentionally wrote all three letters so that

he would be indicted on a federal crime and would be transferred from state prison to

federal prison because he said that he was being abused in state prison.

       On appeal, Robinson argues that the evidence, with respect to Count II, was

insufficient because it failed to establish the "threat to injure" element of the statute. He

contends that the white powder included in his second letter to the judge does not

constitute a threat of future injury, but rather, an attempt to scare the recipient by making

the recipient think that they have been poisoned. Robinson acknowledges that this court

already addressed his specific argument under the same statutory provision, 18 U.S.C.

§ 876(c), in United States v. Zavrel, 384 F.3d 130 (3d Cir. 2004), and that he raises the

issue only in order to preserve it if Zavrel is overturned. In Zavrel, we stated that, "[a]

reasonable person opening an envelope containing a white powdery substance, during the

height of the anthrax crisis in this country, would doubtless fear immediate and future

injury." United States v. Zavrel, 384 F.3d 130, 136 (3d Cir. 2004). We held that the

mailing of such a substance constituted a threat to injure within the meaning of the

                                               2
statute. Id. at 137. Accordingly, we will affirm the order of the District Court.




                                             3